Citation Nr: 1105376	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-16 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel

INTRODUCTION

The Veteran served on active service from August 2003 to May 
2007, with awards and decorations including the Combat 
Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied service 
connection for tinnitus.  In June 2010, the Veteran testified 
before the Board at a hearing held at the RO.


FINDING OF FACT

The Veteran's tinnitus is related to in-service acoustic trauma.


CONCLUSION OF LAW

Tinnitus was caused or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1132 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service 
connection for certain chronic diseases, including tinnitus, will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2010).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

For injuries alleged to have been incurred in combat, there is a 
relaxed evidentiary standard of proof to determine service 
connection.  38 U.S.C.A. § 1154(b) (West 2002); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease 
is alleged to have been incurred or aggravated in combat, such 
incurrence or aggravation may be shown by satisfactory lay 
evidence, consistent with the circumstances, conditions, or 
hardships of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2010).  Satisfactory evidence is credible evidence.  
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, 
consistent evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2010).  The provision does not establish a 
presumption of service connection; rather, it eases a combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service; both of these inquiries generally 
require competent medical evidence.  Brock v. Brown, 10 Vet. App. 
155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The Veteran contends that his tinnitus is due to acoustic trauma 
sustained in service.  Specifically, he contends that while 
stationed in Iraq, he was exposed to explosions and loud noises 
on a daily basis that left a constant ringing in his ears.  He 
contends that at one point, an explosive that weighed a few 
hundred pounds went off, knocked him to the floor, and caused him 
to experience ringing in the ears constantly for at least one 
week.  He contends that his tinnitus is much more apparent in the 
civilian world than it was while stationed in Iraq, and that he 
began to notice the consistent ringing more persistently once he 
separated from service. 

Service medical records do not show any complaints, diagnosis, or 
treatment for tinnitus.  On the Veteran's January 2007 post-
deployment health assessment, he denied experiencing ringing in 
the ears.  

The Veteran's service separation record shows his involvement in 
combat, demonstrating the award of combat infantryman badge.  As 
there is proof of involvement in combat, the Veteran is entitled 
to a reduced evidentiary burden as applied to the question of 
service incurrence and therefore the Board finds that the 
Veteran's accounts of acoustic trauma is consistent with his 
service.  38 U.S.C.A. § 1154(b) (West 2002).  However, even where 
acoustic trauma is shown in service, the evidence must show that 
current tinnitus is related to that acoustic trauma.

A second post-deployment health assessment, completed in August 
2008, over one year after his separation from service, shows that 
the Veteran reported experiencing ringing in his ears on a 
consistent basis.  He also reported that he had been exposed to 
explosions while in Iraq. 

On September 2008 VA audiological examination, the Veteran 
reported that his tinnitus was most noticeable in quiet 
environments.  He reported in-service exposure to gunfire, 
mortars, car and roadside bombs, and machine guns.  His post 
service military noise exposure included only recreational 
hunting.  He reported that he noticed an onset of tinnitus in 
Iraq, particularly after a loud roadside bomb.  Audiometric 
testing found bilateral hearing loss for which the Veteran was 
later granted service connection.  With regard to the etiology of 
his tinnitus, the examiner stated that an opinion could not be 
rendered without resort to speculation because the Veteran's 
report of tinnitus on examination conflicted with his denial of 
experiencing tinnitus on the January 2007 post-deployment 
questionnaire. 

VA treatment records show that on October 2008 and January 2009 
traumatic brain injury evaluation, the Veteran reported tinnitus 
that began while he was in Iraq.  

At his June 2010 hearing before the Board, the Veteran clarified 
that at the time of the January 2007 post-deployment health 
assessment, he did not notice his tinnitus because it was a 
condition that he had gotten used to.  He did not realize that 
the ringing in his ears was chronic until after he separated from 
service and lived with his father, who observed that the Veteran 
had trouble hearing conversations and encouraged him to seek 
medical attention for his hearing loss and tinnitus.  The Veteran 
also clarified that when hunting, he seldom was exposed to gun 
fire without hearing protection.

In this case, the Board finds that the Veteran has provided 
competent testimony with respect to having first noticed tinnitus 
during his active duty and continuously since active service.  
Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when a layperson is competent to identify the medical condition, 
or reporting a contemporaneous medical diagnosis, or the lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional).  The Board also finds the 
Veteran's contentions that he has experienced continuous tinnitus 
since service to be credible.  First, the Veteran reported 
experiencing tinnitus on August 2008 post-deployment 
questionnaire, just over a year following separation from 
service, and there is no indication that the Veteran was exposed 
to acoustic trauma to have caused his tinnitus in the interim 
period since his separation from service.  The Veteran has also 
provided consistent testimony of the significant noise exposure 
in service, including a car bomb that was so powerful that it 
blasted through concrete homes and completely demolished a car.  
With regard to the September 2008 VA opinion stating that the 
etiology of the Veteran's tinnitus could not be determined 
without resort to mere speculation, the Board views the opinion 
to be of low probative value in this particular case.  Though the 
Veteran did deny experiencing tinnitus on his 2007 post-
deployment assessment, the majority of evidence of record 
supports the finding that he did, in fact, suffer from tinnitus 
due to acoustic trauma in Iraq and has continued to experience 
tinnitus and hearing loss since he separated from service.  
Significantly, there is no evidence of record to suggest that his 
tinnitus is of a separate etiology, and the VA examiner did not 
find that there was any other cause of his tinnitus.  Thus, 
having determined that the Veteran was most likely exposed to 
acoustic trauma in service, and in finding the Veteran's 
testimony that he has experienced continuous tinnitus since 
service to be both competent and credible, the Board finds that 
entitlement to service connection is established.

Resolving all reasonable doubt in favor of the Veteran, the Board 
concludes that the Veteran incurred tinnitus as a result of his 
active duty service.  Therefore, service connection for tinnitus 
is granted.  Ashley v. Brown, 6 Vet. App. 52 (1993); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).


ORDER

Service connection for tinnitus is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


